OPINIÓN CONCURRENTE DEL
JUEZ ASOCIADO SE. DE JESÚS
El motivo por el cual sólo he estado conforme con el re-sultado de la senteheia en este caso consiste en estar en de-sacuerdo con aquella parte de la opinión que sostiene que el Comisionado, después de oír los cargos, sólo puede elegir entre reponer al querellado o destituirlo. Esa interpretación' priva al Comisionado de la facultad que a mi juicio le con-*273fiere la ley para suspender a un maestro por justa causa en aquellos casos en que los cargos probados no son de tal gra-vedad que justifiquen la cancelación de su certificado. Baso mi tesis precisamente en la sección 5 de la Ley núm. 312 de 1938 y en la sección 92 de la Ley Escolar Compilada que sir-ven de fundamento a la conclusión de que disentimos. Dichos preceptos legales dicen así:
“Sección 5. — Los maestros permanentes sólo podrán ser suspen-didos o separados de sus cargos por justa causa, según lo dispuesto en y mediante procedimiento prescrito por la Ley Escolar Compilada y los reglamentos del Departamento de Instrucción; Disponiéndose, sin embargo, que en los casos de inmoralidad o incapacidad física o mental dichos maestros serán suspendidos sumariamente hasta tanto se celebre la vista del caso. ’ ’
“Sección 92. — El Comisionado de Instrucción o la junta escolar suspenderá en sus cargos a los maestros por crueldad, inmoralidad, incompetencia, insubordinación o negligencia en el desempeño de sus funciones y podrán reponerlos o destituirlos, cancelando sus certifi-cados, después de una investigación que se practicará y en la cual la junta escolar podrá presentar una declaración y dichos maestros se-rán oídos en su propia defensa, bien de palabra o por escrito; Dis-poniéndose, que ninguna suspensión hecha por una junta escolar será válida por más d'e cinco días, y los maestros así suspendidos no vol-verán a serlo por la misma causa, por dicha junta, durante el ano escolar en que tuvo lugar la primera suspensión.”
Se observará que la sección 5, supra, contempla dos cla-ses de suspensiones: una que puede decretarse por justa caitsa, y la otra que se decreta sumariamente, pudiendo ha-cerse uso de esta última única y exclusivamente “en los ca-sos de inmoralidad o incapacidad física o mental”, cuyos efec-tos sólo subsisten “hasta tanto se celebre la vista del caso.” Se notará también que la frase por justa causa que aparece al principio de la sección 5, supra, se refiere tanto a la sus-pensión como a la separación del cargo, lo que impide soste-ner que dicha frase equivalga a causa probable, ya que esa interpretación nos conduciría al absurdo de sostener que un maestro puede ser separado de su cargo, cancelándosele su *274certificado, a base de la existencia de cansa probable de cul-pabilidad solamente. La separación es definitiva, conlleva la cancelación de la licencia; mientras que la suspensión es temporal. Sostener que a un maestro puede cancelársele la licencia a base de causa probable, equivale a mantener que puede imponerse una pena a base de una probabilidad de culpabilidad. Sin duda no pudo ser ése el propósito del le-gislador. Congruente con las disposiciones de la sección 5, la 92 de la Ley Escolar Compilada prescribe que el Comi-sionado de Instrucción suspenderá en sus cargos a los maestros por los motivos que dicho precepto legal expresa, y lo autoriza a reponerlos si han sido suspendidos, o a destituir-los, cancelando su certificado, cuando la falta sea, natural-mente, de tal magnitud que haga al maestro indigno de con-tinuar en el magisterio. Es axiomático que la facultad mayor incluye la menor cuando ambas son de la misma natura-leza, y por consiguiente, si admitimos que el Comisionado tiene la facultad mayor de destituir a un maestro y cancelar su certificado, tendremos que aceptar forzosamente que a falta de un expreso precepto legal que se lo prohiba, tiene también la facultad menor de suspenderlo en el ejercicio de s,u ministerio por el tiempo que estime justo.
En el presente caso el Comisionado absolvió al deman-dante apelante del cargo de adulterio que se lo imputó y no señaló ningún otro acto específico de conducta inmoral o im-propia de un maestro, que hubiere sido cometido por el de-mandante. Es por esta razón que estoy conforme con la sentencia, ya que la suspensión por el tiempo que se especi-fica en la resolución del Comisionado resulta arbitraria por no estar sostenida por la prueba. Por consiguiente, no puede concederse validez a dicha suspensión a los efectos de im-pedir al demandante el cobro de los sueldos de que fue pri-vado a virtud de la misma.